Dissenting Opinion by
Mr. Justice Cohen :
I dissent from the majority opinion because it overlooks the effect of defendants’ preliminary objections, ignores a particularly pertinent act of assembly, and disregards the provisions regarding broad- new matter pleading enunciated by the Rules of Civil Procedure.
Defendants filed preliminary objections in the nature of demurrers to plaintiff’s complaints. Such preliminary objections depend upon the privileged character of the publication, but no privilege has been pleaded or made part of the record. Consequently, defendants’ *523preliminary objections rely upon matters dehors the record and cannot be sustained.
Of particular relevance, is the Act of August 21, 1953, P. L. 1291, §1, 12 P.S. §1584(a) (Supp. 1966), which provides in pertinent part: “(2) In an action for defamation, the defendant has the burden of proving, when the issue is properly raised . . . (b) The privileged character of the occasion on which it was published.” (Emphasis supplied.) When this statute is read in conjunction with Rule 1045(b), it becomes obvious that the defense of privilege in a defamation action cannot be raised by preliminary objections. The majority hold that preliminary objections are proper because the complaints “showed on their face that plaintiff had no cause of action.” That is incorrect, for although the complaints disclose that the allegedly libellous statements were published in a pleading before a court of law and would seem to be privileged, a privilege may be abused. Indeed, the writer of the majority opinion stated in his concurring opinion in Biggans v. Foglietta, 403 Pa. 510, 516, 170 A. 2d 345, 348 (1961), “It is very difficult if not impossible to tell from plaintiff’s complaint whether defendant abused and thus lost his right to absolute privilege, or if his privilege was conditional whether he violated his conditional privilege.”
Since the instant complaints reveal only the existence of a privilege which may have been abused, and since the complaints do state causes of action, defendants must plead their affirmative defense as new matter.
Finally, this is the type of ease in which Rules 1034 and 1035 should not be disregarded. Had defendants pleaded their defense of privilege as new matter and plaintiff been afforded the opportunity to reply thereto, this matter could have been expeditiously determined at that stage by a motion for judgment on *524the pleadings (Rule 1034) or a motion for summary judgment (Rule 1035) whichever was appropriate. Broad new matter pleading is encouraged by Rules 1034 and 1035, which permit an expeditious termination of the litigation, while protecting the rights of all parties throughout the pleading stage. See Ruhe v. Kroger Company, 425 Pa. 213, 228 A. 2d 750 (1967).